 



Exhibit 10-g-2
ROCKWELL COLLINS
NON-QUALIFIED SAVINGS PLAN
This Plan is a continuation of the Rockwell International Corporation
Non-Qualified Savings Plan. Effective as of June 29, 2001, Rockwell Collins,
Inc. assumed such plan and all liabilities thereunder with respect to the
Rockwell Collins Participants (as defined in the Employee Matters Agreement) and
such plan has been renamed as the Rockwell Collins Non-Qualified Savings Plan.
For purposes of retaining “grandfathered” status under Section 409A of the
Internal Revenue Code of 1986, as amended, the Plan was amended effective as of
January 1, 2005 to limit the Plan to account balances that were earned and
vested as of December 31, 2004 (and any earnings deemed credited thereon).
ARTICLE I
DEFINITIONS
1.010 Account means the account or accounts established for a Participant
pursuant to Article II hereof.
1.020 Affiliate means:

  (a)   any corporation incorporated under the laws of one of the United States
of America of which the Company owns, directly or indirectly, eighty percent
(80%) or more of the combined voting power of all classes of stock or eighty
percent (80%) or more of the total value of the shares of all classes of stock
(all within the meaning of Code §1563);     (b)   any partnership or other
business entity organized under such laws, of which the Company owns, directly
or indirectly, eighty percent (80%) or more of the voting power or eighty
percent (80%) or more of the total value (all within the meaning of Code
§414(c)); and     (c)   any other company deemed to be an Affiliate by the Board
of Directors.

1.030 Annual Addition Limitation means the limitation on the annual additions to
the account of a participant in the Qualified Savings Plan imposed by §415(c) of
the Code.
1.040 Base Compensation means Base Compensation, as that term is defined in the
Qualified Savings Plan.
1.050 Base Compensation Deferral means the difference between:

  (a)   the amount which, but for application of the Compensation Limit or the
Annual Addition Limitation, a Participant would have contributed as a
Participant Contribution to the Qualified Savings Plan with respect to each
payroll period, pursuant to his then existing election under that Plan; and

 



--------------------------------------------------------------------------------



 



  (b)   the Participant’s actual Participant Contribution to the Qualified
Savings Plan with respect to such payroll period as a result of imposition of
the Compensation Limit or the Annual Addition Limitation.

1.060 Board of Directors means the Company’s Board of Directors.
1.070 Change of Control means any of the following occurring at any time after
June 29, 2001:

  (a)   The acquisition by any individual, entity or group (within the meaning
of §13(d)(3) or §14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, Rockwell or any
corporation controlled by the Company or Rockwell or (z) any acquisition
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) of this Section 1.070; or     (b)   Individuals who, as of
June 29, 2001, constitute the Board of Directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to that date whose election, or nomination for election by the Company’s
shareowners, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors; or     (c)   Consummation
of a reorganization, merger or consolidation or sale or other disposition of all
or substantially all of the assets of the Company or the acquisition of assets
of another entity (a “Company Transaction”), in each case, unless, following
such Company Transaction, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Company Transaction beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Company Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior

2



--------------------------------------------------------------------------------



 



      to such Company Transaction of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any employee benefit plan (or related trust) of the Company, of
Rockwell or of such corporation resulting from such Company Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or     (d)   Approval by the Company’s shareowners of
a complete liquidation or dissolution of the Company.

1.080 Code means the Internal Revenue Code of 1986, as amended.
1.090 Committee means the Compensation Committee of the Board of Directors.
1.100 Company means Rockwell Collins, Inc., a Delaware corporation, and its
predecessor, Rockwell International Corporation.
1.110 Compensation Limit means the limitation imposed by §401(a)(17) of the Code
on the amount of Base Compensation which can be considered in determining the
amount of an individual’s Participant Contributions to the Qualified Savings
Plan.
1.120 Employee means any person who is employed by the Company or by an
Affiliate, including, to the extent permitted by §406 of the Code, any United
States citizen regularly employed by a foreign Affiliate of the Company.
1.130 Employee Matters Agreement means the Employee Matters Agreement dated as
of June 29, 2001 by and among Rockwell International Corporation, New Rockwell
Collins, Inc. and Rockwell Scientific Company LLC.
1.140 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
1.150 Matching Credit means an amount to be credited to the Plan by the Company,
which shall be equal to the applicable Matching Company Contribution percentage
applied to a Participant’s Participant Contribution under the Qualified Savings
Plan.
1.160 Participant means an individual who is a participant in the Qualified
Savings Plan who is a Rockwell Collins Participant (as defined in the Employee
Matters Agreement) and whose Participant Contributions to that Plan are
restricted by the Compensation Limit or the Annual Addition Limitation and who
has elected in the Plan Year immediately preceding the current Plan Year to have
one or more Base Compensation Deferrals credited to his Account pursuant to
Article II; provided, however, that in the case of this Plan’s initial Plan
Year, such election shall be made prior to the pay period in which such a
restriction comes into effect. Notwithstanding

3



--------------------------------------------------------------------------------



 



any other provision of this Plan or the Qualified Savings Plan to the contrary,
no Employee or any other person, individual or entity shall become a Participant
in this Plan on or after the day on which a Change of Control occurs.
1.170 Plan means this Rockwell Collins Non-Qualified Savings Plan and its
predecessor, the Rockwell International Corporation Non-Qualified Savings Plan.
1.180 Plan Administrator means the person from time to time so designated by
name or corporate office by the Board of Directors.
1.190 Plan Year means each twelve-month period ending on the last day of
December.
1.200 Qualified Savings Plan means the Rockwell Collins Salaried Savings Plan.
1.210 Securities Exchange Act means the Securities Exchange Act of 1934, as
amended.
1.215 Section 409A means Section 409A of the Code and any regulations and other
guidance issued thereunder.
1.220 Sub-Account refers to one of this Plan’s investment vehicles
(corresponding to the Qualified Savings Plan Investment Funds) to which a
Participant’s Base Compensation Deferrals and the Company’s Matching Credits are
assigned.
1.230 Third-Party Administrator means an independent third party selected by the
Trustee and approved by the individual who, immediately prior to a Change of
Control, was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer (the “Ex-CEO”).
1.240 Trust means the master trust established by agreement between the Company
and the Trustee, which trust will be a grantor trust.
1.250 Trustee means Wells Fargo Bank, N.A., or any successor trustee of the
Trust described in Section 1.240 of this Plan.
1.260 2005 Plan means the Rockwell Collins 2005 Non-Qualified Retirement Savings
Plan.
Terms which are not otherwise defined in this Article I shall have the meanings
set forth in the Qualified Savings Plan document.
ARTICLE II
CREDITING, VALUATION AND DISTRIBUTION OF ACCOUNTS
2.010 The Company will establish on its books a Non-Qualified Savings Plan
Account for each Participant who elects a Base Compensation Deferral.

  (a)   The amount of such Base Compensation Deferral shall be credited to such
Account and allocated to one or more of this Plan’s Sub-Accounts in the manner
set forth in this Section.

4



--------------------------------------------------------------------------------



 



  (1)   Each such credit shall be made to such Account no later than the date on
which the corresponding contribution to the Qualified Savings Plan is made or
would have been made, but for imposition of the Compensation Limit or the Annual
Addition Limitation; provided, however, that any such credits made as a result
of any retroactive amendment to the Plan shall be made upon adoption thereof,
but in amounts which reflect the value such credits would have had if that
amendment had been in effect on its effective date and such contributions had
been made on the respective dates of the corresponding contributions to the
Qualified Savings Plan.     (2)   The Base Compensation Deferral shall, in
increments of one percent (1%) and with the total of the percentage increments
equaling one hundred percent (100%), be allocated to the Sub-Account or
Sub-Accounts under this Plan pursuant to separate Participant elections made in
a method identical to the method in which the Participant’s elections are made
among Investment Funds under the Qualified Savings Plan.     (3)   A Participant
may change any previous election he has made regarding investment of his Base
Compensation Deferrals under this Plan in the same manner as he may change his
previous elections regarding investment of his Participant Contributions in the
Qualified Savings Plan.

  (b)   At the time each Base Compensation Deferral is credited to a
Participant’s Account, a Matching Credit shall also be made to such Account.
Such Matching Credit shall be allocated to the Sub-Accounts under this Plan in
the same manner in which Matching Contributions are allocated under the
Qualified Savings Plan.

2.020 With respect to Base Compensation Deferrals, a Participant may elect to
make the Sub-Account transfers in the same manner as is described in the
Qualified Savings Plan and, in such case, the value of the Participant’s
interest in the Sub-Accounts hereunder shall be similarly transferred to one or
more of the other Sub-Accounts.
2.030 Each of a Participant’s Sub-Accounts shall be accounted for in the manner
and valued at the times and pursuant to the method provided in the Qualified
Savings Plan for the Qualified Savings Plan Investment Fund corresponding to
such Sub-Account. A Participant’s rights in and to his Sub-Accounts shall be
governed by the provisions of the Qualified Savings Plan which are applicable to
the Investment Fund corresponding to such Sub-Account.
2.040 The distribution and withdrawal provisions of the Qualified Savings Plan
shall have no application to this Plan. Distribution to a Participant of his
Sub-Accounts hereunder shall only be made upon the Participant’s termination of
employment or retirement. All such distributions to Participants, as well as
distributions made to beneficiaries here under, shall be made in the form of
lump sum payments, subject to the following:
A Participant may make a one-time, irrevocable election to have the value of
such interest paid in no more than ten (10) annual installments, such
installments to be equal to the value of the Participant’s Sub-Accounts divided
by the number of installments remaining at the time of distribution; provided,
however, that such election must be made by the Participant at least one
(1) year prior to the Participant’s retirement or termination of employment.

5



--------------------------------------------------------------------------------



 



2.050 A Participant or beneficiary who is currently receiving installment
payments from this Plan may elect to have his interest in and to Sub-Accounts
hereunder paid in a lump sum, in the event of the occurrence of a Change of
Control, subject to the following:

  (a)   To be effective, the election of a Participant or beneficiary pursuant
to this Section must be made in writing and filed with the Committee prior to
the occurrence of a Change of Control.     (b)   Such election shall be
revocable by the Participant or his beneficiary until such time as a Change of
Control shall have occurred at which point the said election shall be
irrevocable.     (c)   Notwithstanding any provision of this Plan to the
contrary, such election may only be made by a Participant or beneficiary of a
Participant who first became eligible to participate in the Rockwell
International Corporation Non-Qualified Savings Plan prior to June 29, 2001.

2.060 With respect to distributions which are payable to a Participant or, in
the event of the Participant’s death, to his beneficiary:

  (a)   Subject to subsection (c), lump sum payments shall be paid no later than
within sixty (60) days following the close of the calendar year which includes
the Participant’s retirement, termination of employment or, if applicable,
death.     (b)   Subject to subsection (c), each annual installment payable
shall be paid within sixty (60) days following the close of each calendar year
during the payment period, commencing with the calendar year following the year
which includes the Participant’s retirement, termination of employment or, if
applicable, death.     (c)   Lump sum payments which are to be made on account
of the occurrence of a Change of Control shall be made within forty-five
(45) days following a Change of Control.

All distributions from the Stock Fund Sub-Accounts, whether in the form of lump
sum or installment payments, shall be made in cash.
2.070 A Participant shall have the right, at any time, to designate any person
or persons as his beneficiary or beneficiaries (both principal as well as
contingent) to whom distribution under this Plan shall be made in the event of
his death prior to distribution of his Account. In the absence of such
designation, the beneficiary designation filed by him under the Qualified
Savings Plan shall be controlling, except that if the Participant has a spouse
and his beneficiary designation under the Qualified Savings Plan specifies a
beneficiary other than such spouse, such designation, to the extent permitted by
applicable law, shall be effective under this Plan notwithstanding the fact that
such spouse may not have consented to such designation as required by the
Qualified Savings Plan.
2.080 Each Participant shall receive a statement of his Account at the times and
in the form in which his Qualified Savings Plan statement is provided.

6



--------------------------------------------------------------------------------



 



ARTICLE III
CLAIMS PROCEDURE
3.010 Any person claiming a right to participate in this Plan, claiming a
benefit under this Plan or requesting information under this Plan shall present
the claim or request in writing to the Committee, who shall respond in writing
within ninety (90) days following his receipt of the request.
3.020 If the claim or request is denied, the written notice of denial shall
state:

  (a)   the reasons for denial;     (b)   a description of any additional
material or information required and an explanation of why it is necessary; and
    (c)   an explanation of this Plan’s claim review procedure.

3.030 Any person whose claim or request is denied may make a request for review
by notice given in writing to the Committee.
3.040 A decision on a request for review shall normally be made within ninety
(90) days after the date of such request. If an extension of time is required
for a hearing or other special circumstances, the claimant shall be notified and
the time limit shall be extended by an additional sixty (60) days from the date
of such request. The decision shall be in writing and shall be final and binding
on all parties concerned.
ARTICLE IV
MISCELLANEOUS PROVISIONS
4.010 The Board of Directors shall have the power to amend, suspend or terminate
this Plan at any time, except that no such action shall adversely affect rights
with respect to any Account without the consent of the person affected.
4.020 This Plan shall be interpreted and administered by the Committee;
provided, that interpretations by the Plan Administrator of those provisions of
the Qualified Savings Plan which are also applicable to this Plan shall be
binding on the Committee.
Notwithstanding any other provision of this Plan to the contrary, upon and after
the occurrence of a Change of Control, the Plan will be administered by the
Third-Party Administrator. The Third-Party Administrator will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited, to Account balance determinations; provided,
however, upon and after the occurrence of a Change of Control, such
administrator will have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.
Upon and after the occurrence of a Change of Control, the Company will be
required to:

  (a)   pay all reasonable administrative expenses and fees of the Third-Party
Administrator;

7



--------------------------------------------------------------------------------



 



  (b)   indemnify the Third-Party Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of such administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the said administrator or its employees or agents; and     (c)   supply full and
timely information to the Third-Party Administrator on all matters relating to
the Plan, the Trust, the Participants and their beneficiaries, the Account
balances of the Participants, the date of circumstances of the retirement,
disability, death or termination of employment of the Participants, and such
other pertinent information as the Third-Party Administrator may reasonably
require.     (d)   Upon and after a Change of Control, the Third-Party
Administrator may not be terminated by the Company and may only be terminated
(and a replacement appointed) by the Trustee, but only with the approval of the
Ex-CEO (as defined in Section 1.230).

4.030 This Plan is an unfunded employee benefit plan primarily for providing
deferred compensation to an identified group of management or highly compensated
employees of the Company and is also an excess benefit plan (as defined by
§3(36) of ERISA). This Plan is intended to be unfunded for tax purposes and for
purposes of Title I of ERISA. Participants and their beneficiaries, estates,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Company or any of its Affiliates. Any
and all of the assets of the Company and its Affiliates shall be, and remain,
the general, unpledged, unrestricted assets of the Company and its Affiliates.
The Company’s and any Affiliate’s sole obligation under this Plan shall be
merely that of an unfunded and unsecured promise of the Company or such
Affiliate to pay money in the future.
4.040 Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey, in advance of actual receipt, any
interest in an Account. Each Account and all rights therein are and shall be
nonassignable and nontransferable prior to actual distribution as provided by
this Plan. Any such attempted assignment or transfer shall be ineffective with
respect to the Company and with respect to any Affiliate, and the Company’s and
any Affiliate’s sole obligation shall be to distribute Accounts to Participants,
their beneficiaries or estates as appropriate. No part of any Account shall,
prior to actual payment as provided by this Plan, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor shall any Account be
transferable by operation of law in the event of a Participant’s or any other
persons bankruptcy or insolvency, except as otherwise required by law.
4.050 This Plan shall not be deemed to constitute a contract of employment
between the Company or any of its Affiliates and any Participant, and no
Participant, beneficiary or estate shall have any right or claim against the
Company or any of its Affiliates under this Plan except as may otherwise be
specifically provided in this Plan. Nothing in this Plan shall be deemed to give
a Participant the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of the Company or any Affiliate to
discipline, discharge or change the status of a Participant at any time.

8



--------------------------------------------------------------------------------



 



4.060 A Participant will cooperate with the Committee by furnishing any and all
information requested by the Committee or its delegates in order to facilitate
the distribution of his Accounts under this Plan and by taking such other action
as may be reasonably requested by the Committee or its delegates.
4.070 Subject to ERISA, the provisions of this Plan shall be construed and
interpreted according to the laws of the State of Iowa. In the event that any
provision of this Plan shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan,
which shall be construed and enforced as if such illegal or invalid provision
were not included in this Plan. The provisions of this Plan shall bind and
obligate the Company and its Affiliates and their successors, including, but not
limited to, any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of the Company or its Affiliates and the successors
of any such company or other business entity.
4.080 The Company shall bear all expenses and costs in connection with the
operation and administration of this Plan. The Company, its Affiliates, the
Committee and any employee of the Company or any of its Affiliates shall be
fully protected in relying in good faith on the computations and reports made
pursuant to or in connection with this Plan by the independent certified public
accountants who audit the Company’s accounts.
4.090 All words used in this Plan in the masculine gender shall be construed as
if used in the feminine gender where appropriate. All words used in this Plan in
the singular or plural shall be construed as if used in the plural or singular
where appropriate.
ARTICLE V
TRUST
5.010 Establishment of the Trust. The Company shall establish the Trust (which
may be referred to herein as a “Rabbi Trust”). The Trust shall become
irrevocable upon a Change of Control (to the extent not then irrevocable). After
the Trust has become irrevocable with respect to the Plan, except as otherwise
provided in Section 12 of the Trust, the Trust shall remain irrevocable with
respect to the Plan until all the Account balances due under this Plan and all
benefits and/or account balances due to the participants (and their
beneficiaries) in any other plan covered by the Trust have been paid in full.
Upon establishment of the Trust, the Company shall provide for funding of the
Trust in accordance with the terms of the Trust.
5.020 Interrelationship of the Plan and the Trust. The provisions of the Plan
and any Participants Participation Agreement Form will govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust will govern the rights of the Company and its Affiliates, Participants and
the creditors of the Company and its Affiliates to the assets transferred to the
Trust. The Company and each of its Affiliates employing any Participant will at
all times remain liable to carry out their obligations under the Plan.
5.030 Distributions From the Trust. The Company’s and each of its Affiliate’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce their
obligations under this Plan.

9



--------------------------------------------------------------------------------



 



5.040 Rabbi Trust. The Rabbi Trust shall:

  (a)   be a non-qualified grantor trust which satisfies in all material
respects the requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any
successor Revenue Procedure or other applicable authority);     (b)   be
irrevocable upon a Change of Control (to the extent not then irrevocable); and  
  (c)   provide that any successor trustee shall be a bank trust department or
other party that may be granted corporate trustee powers under state law.

ARTICLE VI
SECTION 409A
Effective as of January 1, 2005, for purposes of retaining “grandfathered”
status under Section 409A, this Plan is limited to account balances that were
earned and vested as of December 31, 2004 (and any earnings deemed credited
thereon). Effective as of January 1, 2005, any account balances under the Plan
that were earned and vested after December 31, 2004 (and any earnings deemed
credited thereon) will be credited under, and all liabilities related thereto
will be transferred to, the 2005 Plan.

10